 1
 2
 3
 4
 5
 6
 7
                                UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF NEVADA
 9
10   SHARON WU,
                                                           Case No.: 2:19-cv-01780-KJD-NJK
11             Plaintiff(s),
                                                                          Order
12   v.
13   ALLSTATE INSURANCE,
14             Defendant(s).
15         Pending before the Court is the parties’ proposed discovery plan. Docket No. 21. That
16 discovery plan lacks the required certifications.      See Local Rules 26-1(b)(7), (8), and (9).
17 Moreover, the discovery plan seeks an extraordinary 11 ½ month discovery period, or almost
18 double the presumptively reasonable period. Local Rule 26-1(b)(1).1 The discovery plan provides
19 insufficiently detailed explanation why such a lengthy discovery period is appropriate in this case.
20 See Docket No. 21 at 1-2. Accordingly, the proposed discovery plan is DENIED. An amended
21 discovery plan must be filed by January 28, 2020.
22         IT IS SO ORDERED.
23         Dated: January 21, 2020
24                                                              ______________________________
                                                                Nancy J. Koppe
25                                                              United States Magistrate Judge
26
           1
             The discovery plan purports to seek a nine-month discovery period. The local rules are
27 crystal clear that the discovery period is measured from the date of a defendant’s first appearance.
   Local Rule 26-1(b)(1). Calculating the proposed discovery period from the date Defendant filed
28 its motion to dismiss, the discovery plan actually seeks a discovery period of 344 days.

                                                    1
